Fill in this information to identify the case:

 

_ United States Bankruptcy Court for the:
Southern District of New York

(State) : .
Chapter L) Check if this is an

Case number (iF known)
| amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 12115

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if Known). For more information, a separate document, /nsiructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor's name 51 East 73rd St LLC

 

2. All other names debtor used
in the last 8 years

 

 

Include any assumed names,
trade names, and doing business
as names

 

 

3. Debtor’s federal Employer 27.-1649600 9
Identification Number (EIN) —_

4. Debtor's address Principal place of business Mailing address, if different from principal place
of business

51 East 73rd St LLC

 

 

 

 

 

 

Number Street Number Street
P.O. Box
New York NY 10017
City State ZIP Code City State ZIP Code

Location of principal assets, if different from
principal place of business

 

County

 

Number Street

 

 

City State ZIP Code

 

5. Debtor's website (URL)

kd Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP)}
LJ Partnership (excluding LLP)
L) other. Specify:

6. Type of debtor

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Debtor

Name

7. Describe debtor's business

a. Under which chapter of the
Bankruptcy Code is the
debtor filing?

9. Were prior bankruptcy cases
filed by or against the debtor
within the last 8 years?

If more than 2 cases, attach a
separate list.

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list.

Official Form 201

51 East 73rd St LLC Case number (i «nown)

A. Check one:

C) Health Care Business (as defined in 17 U.S.C. § 101(27A))
) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CQ Railroad (as defined in 11 U.S.C. § 101(44))

©) Stockbroker (as defined in 11 U.S.C. § 101(53A))

QC) Commodity Broker (as defined in 11 U.S.C. § 101(6))

Q) Clearing Bank (as defined in 11 U.S.C. § 781(3)}

{d None of the above

B. Check ail that apply:

LD Tax-exempt entity (as described in 26 U.S.C. § 501}

LJ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

L) Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American industry Classification System) 4-digit code that best describes debtor. See

hitp /www. uscourts.gov/four-diqit-national-association-naics-cades .

 

Check one:

OQ Chapter 7
LY Chapter 9
kd Chapter 11. Check all that apply.

Q) Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are jess than $2,490,925 (amount subject to adjustment on
4/01/16 and every 3 years after that).

QJ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

C) A plan is being filed with this petition.

i) Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

C3 The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934, File the Attachment to Voluntary Petition for Non-individuais Filing
for Bankruptcy under Chapter 71 (Official Form 201A) with this form.

L] The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule

 

 

 

12b-2.
L] Chapter 12
\d No
QJ Yes. District When Case number
MM/ BOs Y¥YYY
District When Case number
MM/ DO/YYYY
kd No
QO) Yes. Debtor Relationship
District When

 

MM / DD /YYYY

 

Case number, if known

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
51 East 73rd St LLC

Name

Debtor

11. Why is the case filed in this
district?

12. Does the debtor own or have
possession of any real
property or personal property
that needs immediate
attention?

Case number (if known)

Check aif that apply:

(J Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other

district.

Ld No

C) Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
Why does the property need immediate attention? (Check aif that apply.)

LJ it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

LY It needs to be physically secured or protected from the weather.

C) it includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

LD other

 

Where is the property?
Number Street

 

 

City State ZIP Code

Is the property insured?
L] No

LJ Yes. insurance agency

 

Contact name

 

Phone

 

po Statistical and administrative information

13. Debtor's estimation of
available funds

14. Estimated number of
creditors

15. Estimated assets

Official Form 201

Cheek one:

4d Funds will be available for distribution to unsecured creditors.
Ll After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

id 1-49 CL} 1,000-5,000 Ld 25,001-50,000

LJ 50-99 2) 5,001-10,000 LJ 50,001-100,000

LJ 100-199 LJ 10,001-25,000 LJ More than 100,000

CL) 200-999

LI $0-$50,000 £] $1.000,001-$10 million LJ $506,000,001-$1 billion

Q) $50,001-$100,000 {d $10,000,001-$50 million CL) $1,000,000,001-$10 billion
LJ $100,001-$500,000 LJ $50,000,001-$100 million LJ $10,000,000,001-$50 billion
LJ $500,001-$1 million Q) $100,090,001-$500 million LJ More than $50 billion

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3
 

 

51 East 73rd St LLC Case number ¢# krown)

 

 

Debtor x
2 $0-850,000 Q $1,000,001-$10 million Q $500,000,001-$1 billion
16. Estimated liabilities  $50,001-$100,000  $10,000,001-$50 million Q $1,000,000,001-$10 billion
O $100,001-$500,000  $50,000,001-$100 million Q $10,000,000,001-$50 billion
C) $500,001-$1 million L) $100,000,001-$500 million QO) More than $50 billion

ie for Relief, Declaration, and Signatures

WARNING - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or impriscnment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1619, and 3571.

17. Declaration and signature of The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of a:
petition.
debtor

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct,

| declare under penalty of perjury that the foregoing is true and correct.

 

 

"I, on _3 32020

yy

x / YY Yp Monique Ender Silberman
Pbtatirdor bufRorized representative of debtor Printed name

Title Manager

 

 

tof Date 3 3 2020

 

 

 

 

 

 

 

 

18. Signature of attorney x

Sighfture of attomey for debtor MM /DD /YYYY

Leo Fox, Esq.

Printed name

Firm name

630 Third Avenue - 18th Floor

Number Street

New York New York 10017
City State ZIP Code
212-867-9595 leo@leofoxlaw.cam
Contact phone Email address

LF1947 New York
Bar number State

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptey page 4
CORPORATE RESOLUTION

The undersigned, Monique Ender Silberman, is the authorized Manager of 51 East 734 St
LLC (the “Company”) and is authorized to make this certification. The undersigned certifies that
on the date noted below, a Special Meeting of the Company was regularly and duly heid at 630
Third Avenue, 18" Floor, New York, New York 10017.

At said Meeting, a resolution was passed, as follows:

RESOLVED, that the Manager be and he hereby is individually authorized and directed to
file on behalf of the Company an application under Chapter 11 of the Bankruptcy Code and to take
all steps necessary and proper for the filing of said application, including the retention of Leo Fox,

Esq. located at 630 Third Avenue, 18" Floor, New York, NY 10017, as attorney for that purpose.

Hl

us Ender’ Silberman

Dated: New York, New York
March 3, 2020
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-- -X
IN RE: Case No.:
Chapter 11

51 EAST 73®" ST LLC,

Debtor.
ves x

 

DECLARATION PURSUANT TO LOCAL RULE 1007
STATE OF NEW YORK _)
COUNTY OFNEWYORK )

MONIQUE ENDER SILBERMAN, declares under penalty of perjury:

I. I, Monique Ender Silberman, am the Manager of the above Debtor a New York
limited liability company located at 51 East 73"! Street, New York, New York. Iam the daughter
of Simone Ender who is the owner of the holding company that holds 100% membership interest
in the Debtor.

2. This affidavit is submitted by the Debtor-in-Possession, pursuant to the Local Rules
of this Court, in connection with filing of a Chapter 11 case by the above Debtor.

3. The Debtor is not a small business debtor within the meaning of the Bankruptcy
Code.

4. The Debtor is in the business of owning and operating certain real estate located at
51-53 East 73 Street, New York, New York, a building containing 18 rental units consisting of
four (4) doctor’s units and 16 residential units. However, the building is presently vacant and has
been vacant since February 2020.

5. Expected receipts and disbursements for the next 30 days is attached as Exhibit A
summary of the debtor's assets and liabilities are attached as Exhibit B.

6. The events leading up to this Chapter 11 filing arise from the following. On July
18, 2015, Paul Ender, the motivating person behind the Debtor and its commercial activities,
passed away. His widow, Simone Ender, continued in his place and attempted to rehabilitate and
operate the building. The original intention was to undertake to conduct an entire rehabilitation
of the building to take advantage of its desirable location.

7. Prior to his death, Paul Ender had borrowed consolidated and extended mortgage
loan approximating $15,000,000 at a fairly high interest rate. This put a stress on the operations
of the building. Thereafter, there was a need to refinance the earlier loan with another loan
bearing significant interest rates. The pressure on the Debtor’s operations continued because the
loans were accruing interest at significant rates beyond the means of the Debtor’s rental income
stream.

8. Efforts were made to obtain a conventional mortgage loan with conventional
interest rates. The Debtor then refinanced the loan with a mortgage banker who promised her a
conventional loan would be issued within three (3) months. The Debtor self-managed the
building during this time period. During the planning stages for the rehabilitation, the Debtor
conducted a program of short-term rentals at times averaging $8,000 per month to assist in
formulating the Debtor’s rehabilitation plan. By August 2017, the Debtor made a minor default
consisting of a failure to pay a later charge for a July 2017 monthly interest and an August 2017
interest payment. As part of the efforts to renegotiate, the mortgagee demanded that the Debtor’s
principals cross-collateralize and provide for additional collateral for the loan. The Debtor

rejected that proposal because the Debtor principals were fully aware that the property value
provided more than sufficient collateral for the loan.

9. By Verified Complaint (the “Complaint”) dated February 7, 2018 73" Park LLC
commenced a Foreclosure Action against the Debtor in the New York State Supreme Court - New
York County. The Complaint alleged that its predecessor in interest, CREIF 113 LLC, was the
holder of an Amended and Restated Promissory Note dated December 16, 2016 in the amount of
$15,250,000, secured by a consolidation extension and modification of mortgage. The Note
accrued interest at 9% per annum and upon default at 24% per annum.

10. On or about July 7, 2018, the New York State Supreme Court granted the
appointment of a temporary Receiver, John G. Hall. That Receiver was never able to serve.
Pursuant to an ex parte Order of the New York State Supreme Court dated November 5, 2018,
Bruce N. Lederman was appointed Successor Receiver over the subject real property. On
October 24, 2019, the Receiver sought to obtain an Order of Contempt against Simone Ender and
myself. On December 12, 2019, the Receiver obtained an Order of Contempt against myself and
my mother for the alleged failures to deliver property and information to the Receiver, and against
certain occupants of the premises for failure to attorn or to surrender possession to the Receiver.
In the meantime, the Receiver vacated the building and the building stands vacant to this day.
Despite the vacancies, the Receiver has failed to rent any of the units.

It. The Debtor did not have counsel at the time of the original Motion by Order to
Show Cause made by Bruce Lederman. Prior to the Motion being made, the law firm of Meister
Selig resigned as the Debtor’s attorneys.

12. In fact, nearly all of the complaints asserted by the Receiver are denied by the
Debtor's principals. The Debtor proceeded to deliver the rental information and generally

complied with the other requests made by the Receiver. The Debtor operated in good faith with
its tenants including its short-term tenants and it was the Receiver’s actions that resulted in the
extreme dislocations and the animosity that resulted in the litigation in the New York State
Supreme Court. It was the Receiver and not the Debtor that failed to abide by proper management
functions to rent and responsibly maintain the Debtor’s property. The Receiver thus, acting
recklessly, threatened tenants, broke locks and did other damage to the property in order to claim
that the Debtor’s principals had undertaken this activity. These facts are substantiated, for
example, by a Police Report where the Receiver was found to have violated his Landlord
obligations in trying to evict a tenant out of the space.

13. Any of the Debtor’s books and records are being maintained by the Receiver who
has been in control of the building since November 2018.

14. The Debtor’s principals have not received any payments or compensation from the
Debtor for at least two (2) years.

15. The Debtor believes that it will be able propose a viable and confirmable Plan of
Reorganization, to deal with the creditors.

Duly declared under penalty of perjury:

~~ My

N ‘Magide finder Silberman
Title: er
Income 30 days

EXHIBIT A

 

Income-Receipts

Income

 

Net Expected Monthly Receipts
(After payments to sub-contractors)

Total

 

 

$0

 

Expenses 30 days

 

 
EXHIBIT B

ASSETS AND LIABILITIES

ASSETS

 

Real Property Undetermined
In excess of the Mortgage Debt
51 East 73 Street

New York, New York

 

 

 

 

 

LIABILITIES
Secured Debt Approximately $24,000,000
(Disputed)
Mortgage

 

Unsecured Claims $126,000

 

 

 

 
